Citation Nr: 1231175	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-00 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including major depression.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from September 1978 to January 1985.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2008 rating decision, by the Montgomery, Alabama, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for stress.  

On June 12, 2009, the Veteran appeared and offered testimony at a hearing before the undersigned sitting at the RO.  A transcript of that hearing is of record.  

In January 2010, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in May 2011.  In October 2011, the Board again remanded the case to the RO for still further development.  A supplemental medical opinion was obtained in October 2011.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271(1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Board considers the Veteran's claim of service connection for stress as encompassing all psychiatric disorders evident in the record pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  




FINDING OF FACT

The Veteran's currently diagnosed psychiatric disorder, major depression, was first identified many years after service and is not shown to be related to his military service.  

CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as major depression, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543  (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in September 2007 from the RO to the Veteran that was issued prior to the RO decision in March 2008.  Additional letters were issued in February 2010, March 2010, November 2011 and March 2012.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of these claims.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issue decided.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295(2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided explanation for their conclusions.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The service treatment records (STRs), including the enlistment examination, dated in April 1978, as well as the separation examination, dated in January 1985 were negative for any complaints or diagnosis of stress.  

The Veteran's application for service connection for stress (VA Form 21-526) was received in August 2007.  Submitted in support of the Veteran's claim were VA progress notes dated from August 2007 to January 2008.  The Veteran was seen in August 2007 for a psychiatric evaluation; he indicated that he has been experiencing depression since 1979, and in 1997 the depression got so bad that he went to a psychiatrist.  The Veteran indicated that he discontinued his visits and the medications due to financial difficulties; he stated that his current symptoms included depressed mood, insomnia, fatigue, and decreased concentration.  Following a mental status evaluation, he was diagnosed with major depression, recurrent, moderate.  

Received in September 2008 were VA progress notes dated from March 2008 to June 2008.  A mental health note dated in March 2008 indicates that the Veteran was seen for follow up on complaints of poor sleep and depression.  The diagnosis was major depression.  

At his personal hearing in June 2009, the Veteran testified that he began experiencing stress in 1997, manifested by sleep disturbance and lack of energy; he stated that he went to a psychiatrist who diagnosed him with attention deficit disorder (ADD).  The Veteran indicated that he has been experiencing those symptoms for about 10 years; he was then diagnosed with major depression.  The Veteran reported feeling physically and mentally tired in Korea; he stated that when he went on sick call, he was told that he was stressed out.  The Veteran indicated that he was just ordered to go back to his quarters.  The Veteran reported being sent to the DMZ.  

Received in February 2010 were VA progress notes dated from September 2008 to December 2009 which show that the Veteran received clinical attention for a psychiatric disorder, diagnosed as major depression.  

The Veteran was afforded a VA examination in March 2010.  At that time, it was noted that the Veteran has received treatment for depression at the VA medical center in Tuscaloosa.  It was noted that his symptoms included depressed mood, anhedonia, sleep impairment, occasional fatigue, and poor concentration; he described the symptoms as frequent, daily, and mild.  Following a mental status examination, the examiner reported a diagnosis of major depression, chronic, mild.  The examiner observed that there is no evidence in the Veteran's C-file to suggest the onset of a major depressive disorder occurring on active duty.  Therefore, he stated that he could not say that is as least as likely as not that the Veteran's depression had its onset in or is related to service without resort to mere speculation.  

Received in July 2011 was a copy of a service treatment report dated in January 1981, indicating that the Veteran was seen in consultation when his wife alleged that he assaulted her.  The assessment was domestic altercation.  

Also submitted in July 2011 was a statement from the Veteran's wife, wherein she indicated that the Veteran began experiencing mood swings and sadness in 1981.  She noted that the Veteran became withdrawn and would not speak to anyone; he also felt that he was a villain towards his wife.  The Veteran's wife stated that he sought help for his problems and was told that he suffered from depression.  

In October 2011, the Veteran's claims folder was referred to a VA examination for review and opinion.  The examiner stated that, as noted in the March 24, 2010 examination, he opined that "there is no evidence in the Veteran's C-file to suggest the onset of a major depressive disorder occurring on active duty.  Therefore, I cannot say that it is as least as likely as not that the Veteran's depression had its onset in or is related to service without resorting to mere speculation."  The examiner stated that consideration was given to the spouse's statement, the spouse's STR (negative for any psychiatric history of her spouse), and the Veteran's statement that he was diagnosed with ADD in 1997, and a complete C-file review.  The examiner further stated that the Veteran's entire medical treatment records in his C-file were reviewed and is negative for any psychiatric complaints or treatment.  A review of all available evidence at this time indicates that there is not sufficient evidence to suggest that the Veteran's current depression is related to his active service.  The examiner noted that the Veteran has a psychiatric disorder but it is not as least as likely as not causally related to active service.  


III.  Legal Analysis.

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a veteran served ninety days or more of qualifying service and a psychosis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

A veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

The Board notes that the Veteran has been diagnosed with a psychiatric disorder, namely major depression.  However, after review of the evidentiary record, the Board finds that service connection is not warranted.  In this regard, the STRs are negative for any findings of a psychiatric disorder.  In addition, his post-service medical records do not reflect any documentation of a disorder until August 2007 when the Veteran was seen by psychiatric service for new patient consultation and evaluation of depression; he was diagnosed with major depression, recurrent.  In summary, there is a remarkable lack of evidence demonstrating any complaint or finding of a psychiatric disorder during the period from service discharge in 1985 until 2007.  Moreover, the record does not include any evidence of a relationship between a current psychiatric disorder and the Veteran's active service other than by his own report.  

Significantly, following the VA examination in March 2010, the examiner observed that there is no evidence in the Veteran's C-file to suggest the onset of a major depressive disorder occurring on active duty.  Therefore, he stated that he could not say that is as least as likely as not that the Veteran's depression had its onset in or is related to service without resort to mere speculation.  Subsequently, in October 2011, following additional review of the claims folder, the VA examiner stated that the Veteran's entire medical treatment record in his C-file was reviewed and is negative for any psychiatric complaints or treatment.  A review of all available evidence at this time indicates that there is not sufficient evidence to suggest that the Veteran's current depression is related to his active service.  The examiner noted that the Veteran has a psychiatric disorder but it is not as least as likely as not causally related to active service.  The examiner noted that, in providing his opinion, consideration was given to the spouse's statement, the spouse's STR (negative for any psychiatric history of her spouse), and the Veteran's statement that he was diagnosed with ADD in 1997, and a complete C-file review.  The Board finds that the medical evidence regarding etiology is more probative than the lay contentions of record.  

Given the examiner's opinion, the absence of complaint or treatment until many years after service, and the absence of any credible evidence showing continuity of symptomatology since service, the Board finds that the evidence weighs against the Veteran's claim.  The Veteran's disorders are not traceable to disease or injury incurred in or aggravated by service, and there is no evidence of a nexus between the post-service diagnoses and active service.  Additionally, there is no suggestion of any manifestation within the one-year presumption period following separation from service.  As such, the Veteran's claim for service connection for an acquired psychiatric disorder must be denied.  There is no doubt of material fact to be resolved in the Veteran's favor.  Ortiz v. Principi, 274 F. 3d. 1361, 1365(Fed. Cir. 2001) (benefit-of-the-doubt rule does not apply when preponderance of evidence is against claim).  

The Board acknowledges the Veteran's contentions and lay statements, as well as those of his wife, received in July 2011, in which they reported a history of depression ever since his period of service in 1981.  The Veteran is competent to report psychiatric manifestations to include when such manifestations started.  He is also competent to report that such manifestations have continued.  However, competence and credibility are different matters.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) competent evidence of a nexus between the present disability and the postservice symptomatology.  38 C.F.R. § 3.303 (b).  Savage v. Gober, 10 Vet. App. 488 (1997).  The Board had considered all the evidence, to include the lay evidence.  Here, the Board discounts the Veteran's lay evidence.  As noted in Buchanan, the Board as a fact finder must determine whether the lay evidence is credible.  Furthermore, we specifically find that negative service records and the absence of positive contemporaneous evidence weighs against the lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331(Fed. Cir. 2006).  

In summary, the preponderance of the evidence is against a finding of the presence of major depression in service or for many years thereafter.  Moreover, there is no reliable evidence demonstrating a relationship between the Veteran's currently diagnosed major depression and service.  Accordingly, there is no basis upon which to grant service connection.  

In reaching these conclusions, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  





ORDER


Service connection for an acquired psychiatric disorder, claimed as major depression, is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


